OPINION
PER CURIAM.
The Barden & Robeson Corporation (Barden) appeals the district court’s dismissal (for lack of subject matter jurisdiction) of its petition to compel arbitration in its contractual dispute with the Fellowship Baptist Church of Vienna, West Virginia. The district court explained in its opinion that state courts in West Virginia had already considered Barden’s arbitration claim and had entered judgment against Barden in the contractual dispute. The district court found that Barden’s petition in federal court was in effect an attempt to upset the judgment of the West Virginia circuit court and held that the Rooker-Feldman doctrine precluded federal court jurisdiction over Barden’s petition. We agree with the district court that it lacked subject matter jurisdiction over Barden’s petition to compel arbitration, and we affirm on that court’s reasoning. See Barden & Robeson Corp. v. Fellowship Baptist Church of Vienna, No. 6:00-1005 (S.D.W.Va. Jan. 9, 2001).

AFFIRMED.